SULLIVAN, Chief Judge
(dissenting):
I would rev erse the dismissal of specifications 7 and 8 by the court below.
Case law requires us to give every favorable inference from the record of trial to the prosecution in determining sufficiency-of-evidence questions. See Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); United States v. Hart, 25 MJ 143 (CMA 1987), cert. denied, 488 U.S. 830, 109 S.Ct. 85, 102 L.Ed..2d 61 (1988). It does not require us to defer on this legal question to the combined experience of the senior officers on the Court of Military Review, no matter how able they are. See United States v. Good, 32 MJ 105 (CMA 1991). In light of the victim’s pretrial statement and the evidence of abuse by the father over a period of years, I find the victim’s testimony was legally sufficient to allow specification 8 to stand in the present case.
On the statute-of-limitations issue and specification 7,1 find that there was a clear waiver in this case. The accused made successful statute-of-limitation objections on other specifications in this case. Such action clearly indicated to the military judge that the accused was aware of his “right to assert the statute of limitation in bar of trial.” RCM 907(b)(2)(B), Manual for Courts-Martial, United States, 1984.